


Exhibit 10.3

 

[As Approved by the Board of Directors on May 21, 2008]

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

2004 Equity Participation Plan

 

As amended and restated effective as of May 21, 2008

 

--------------------------------------------------------------------------------


 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

2004 Equity Participation Plan

 

SECTION

 

CONTENTS

 

PAGE

 

 

 

 

 

Section 1.

 

General Purpose of Plan; Definitions

 

1

Section 2.

 

Administration

 

5

Section 3.

 

FSA Stock Subject to Plan

 

6

Section 4.

 

Eligibility

 

7

Section 5.

 

Performance Shares

 

7

Section 6.

 

Dexia Restricted Stock

 

12

Section 7.

 

Performance Share Units

 

15

Section 8.

 

Transfer, Leave of Absence, etc.

 

16

Section 9.

 

Amendments and Termination

 

16

Section 10.

 

Compliance with Code Section 409A

 

16

Section 11.

 

General Provisions

 

16

Section 12.

 

Effective Date of Plan

 

17

Section 13.

 

Term of Plan

 

18

 

--------------------------------------------------------------------------------


 

[Approved by Board of Directors and effective—05/21/08]

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

2004 Equity Participation Plan

 

Section 1.  General Purpose of Plan; Definitions.

 

The name of this plan is the Financial Security Assurance Holdings Ltd. 2004
Equity Participation Plan (the “Plan”).  The purpose of the Plan is to enable
the Company to retain and attract executives and employees who will contribute
to the Company’s success by their ability, ingenuity and industry, and to enable
such executives and employees to participate in the long-term growth of the
Company and Dexia by obtaining a proprietary interest in the Company or Dexia or
the cash equivalent thereof.  The Plan was originally adopted on November 18,
2004 and was amended and restated effective September 9, 2005, January 1, 2005
and February 14, 2008.  The Plan is hereby amended and restated, as set forth in
this Plan document, effective May 21, 2008 to amend the definitions of “Book
Value” and “Operating Earnings” and make certain conforming changes.

 

The Plan shall be unfunded.  All obligations of the Company under the Plan shall
be paid from the general assets of the Company.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

a.                                       “Act” means the Securities Exchange Act
of 1934, as amended.

 

b.                                     “Adjusted Book Value” means, as of a
particular date, the Book Value on such date, subject to the following
adjustments, each of which shall have been derived from the Company’s IFRS
financial statements for the period ended on such date (or, if not derivable
from such financial statements, shall be determined in good faith by the
Company), but reduced by the amount of the federal income tax applicable
thereto:

 

(i)                                    add to the Book Value the sum of (A) the
unearned premiums net of prepaid reinsurance premiums at such date, (B) the
estimated present value of future installment premiums, net of reinsurance, at
such date, (C) the estimated present value of ceding commissions to be received
related to reinsured future installment premiums at such date, and (D) the
estimated present value of future net interest margin at such date; and

 

(ii)                                 subtract from such total the sum of (A) the
deferred acquisition costs at such date and (B) the estimated present value of
premium taxes to be paid related to future installment premiums.

 

c.                                       “Adjusted Book Value per share” means,
as of a particular date, Adjusted Book Value on such date divided by the number
of shares of FSA Stock outstanding (excluding treasury shares other than those
owned to hedge obligations under the Company’s Deferred Compensation Plan(s) or
Supplemental Executive Retirement Plan(s)) on such date.

 

d.                                      “Board” means the Board of Directors of
the Company.

 

e.                                      “Book Value” means, as of a particular
date, the Company’s total shareholders’ equity on such date, as derived from the
Company’s IFRS financial statements for the period ended on such date.

 

--------------------------------------------------------------------------------


 

For purposes hereof, Book Value shall be determined excluding the after-tax
effect of (i) accumulated other comprehensive income (the total mark-to-market
(“MTM”) on investment assets not subject to hedge accounting and the credit risk
component of the MTM on investment assets subject to hedge accounting), (ii) the
credit risk component of the MTM of fair valued liabilities, (iii) the MTM of
credit derivatives, (iv) the MTM of Committed Preferred Trust Securities, and
(v) the MTM of other than temporarily impaired investments, but including the
after-tax effect of any expected losses on credit derivatives and investments.

 

f.                                         “Book Value per share” means, as of a
particular date, Book Value on such date divided by the number of shares of FSA
Stock outstanding (excluding treasury shares other than those owned to hedge
obligations under the Company’s Deferred Compensation Plan(s) or Supplemental
Executive Retirement Plan(s)) on such date.

 

g.                                      “Cause” means (i) conviction of, or plea
of nolo contendere (or similar plea) by, a Participant in a criminal proceeding
for commission of a misdemeanor or a felony that is materially injurious to the
Company; or (ii) willful misconduct by a Participant in carrying out his or her
duties with the Company which is directly and materially harmful to the business
or reputation of the Company.

 

h.                                      “Change in Control” means (i) an event
or series of events as a result of which any “person” or “group” (as such terms
are defined in Rule 13d-5 under the Act) is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Act) of shares of capital stock
entitling the holder thereof to cast more than 50% of the votes for the election
of directors of the Company; or (ii) the approval by the Company’s shareholders
of the Company’s consolidation with or merger into another unaffiliated
corporation, or another unaffiliated corporation’s merger into the Company, or
the conveyance, transfer or lease of all or substantially all of its assets to
any unaffiliated person or (iii) unless otherwise determined by the Board, the
liquidation or dissolution of the Company.

 

i.                                          “Code” means the Internal Revenue
Code of 1986, as amended.

 

j.                                          “Committee” means the committee
administering the Plan pursuant to Section 2.

 

k.                                       “Company” means Financial Security
Assurance Holdings Ltd. (and, unless required otherwise by the context, its
Subsidiaries), a corporation organized under the laws of the State of New York
(or any successor corporation).

 

l.                                          “Dexia” means Dexia S.A., a limited
liability company under Belgium law having its registered office at Dexia Tower,
Place Roger 111210, Brussels, Belgium, registered with the Commercial Registry
of Brussels under 604.748 (or any successor thereto).

 

m.                                    “Dexia Restricted Stock” means an award of
shares of Dexia Stock that are subject to the conditions under Section 6.

 

n.                                      “Dexia Stock” means ordinary shares of
Dexia.

 

o.                                      “Disability” means permanent and total
disability as determined under the Company’s long-term disability program or as
otherwise determined by the Committee.

 

p.                                      “Disinterested Person” means a person
meeting the requirements, if any, to be a member of a compensation committee
prescribed by Section 16 of the Act or any rule or regulation thereunder.

 

2

--------------------------------------------------------------------------------


 

q.                                      “Division” means any of the operating
units or divisions of the Company designated as a Division by the Committee.

 

r.                                        “Fair Market Value” means, as of a
particular date (i) in the case of FSA Stock, if such shares are not then
publicly traded, the greater of (A) the product of 0.85 and the Adjusted Book
Value per share of FSA Stock as of the last day of the calendar quarter ending
prior to the date of determination of Fair Market Value and (B) the average of
(a) the product of 1.15 and the Adjusted Book Value per share of FSA Stock as of
the last day of the calendar quarter ending prior to the date of determination
of Fair Market Value and (b) the product of 14 and Operating Earnings per share
of FSA Stock as of the last day of the calendar quarter ending prior to the date
of determination of Fair Market Value; and (ii) in the case of FSA Stock or
Dexia Stock, if such shares are then publicly traded, the closing sales price
per share of FSA Stock on the principal national securities exchange on which
FSA Stock is then traded or, in the case of Dexia Stock, the Euronext Brussels
stock exchange (or, if not then traded on the Euronext Brussels stock exchange,
the principal stock exchange on which Dexia Stock is then traded), in either
such case, on the last preceding date (including such particular date) (or such
other date as shall be specified herein) on which there was a sale of such
shares on such exchange and, in the case of Dexia Stock, converted into U.S.
dollars using the noon buying rate published by the Federal Reserve Bank of New
York for such date (or, if such rate is no longer published, such other rate as
the Committee shall approve), provided that if FSA Stock is not traded on a
national securities exchange but is traded in an over-the-counter market, “Fair
Market Value” means the average of the closing bid and asked prices for such
shares in such over-the-counter market for the last preceding date (including
such particular date) (or such other date as shall be specified herein) on which
there was a sale of such shares in such market.

 

s.                                       “FSA Stock” means the Common Stock,
$.01 par value per share, of the Company.

 

t.                                         “Good Reason” means the voluntary
termination by a Participant of his or her employment with the Company, after
the occurrence of any one of the following events without the Participant’s
express written consent:  (i) a diminution of any of the Participant’s
significant duties or responsibilities; (ii) a breach by the Company of its
obligations hereunder; (iii) the Company requiring the Participant to be based
at an office that is greater than twenty-five miles from the previous location
of the Participant’s office; or (iv) a material adverse change in the
Participant’s total compensation.  Notwithstanding the foregoing, a Participant
shall not be deemed to have terminated his or her employment for Good Reason
unless the Participant provides 60 days’ prior written notice to the Company
stating in reasonable detail the basis upon which “Good Reason” is asserted,
such notice is given within 120 days of the later of the occurrence of the event
or the date the Participant knows or should have known of the event which would
otherwise constitute Good Reason and, if such failure or breach is reasonably
susceptible to cure, the Company does not effect a cure within such 60-day
period.

 

u.                                      “Internal Reorganization” means the
direct or indirect acquisition of all or substantially all of the outstanding
FSA Stock by a newly organized holding company established to own the Company
and other companies engaged or to be engaged in the financial guaranty insurance
business, immediately following which Dexia continues to own, directly or
indirectly, shares of capital stock of the Company entitling Dexia to, directly
or indirectly, cast more than 90% of the votes for the election of directors of
the Company.

 

v.                                      “Operating Earnings” means, as of a
particular date, net income of the Company for the first four completed calendar
quarters ended on or prior to such date less the after-tax effect of (i) the
credit risk component of the mark-to-market (“MTM”) of fair valued liabilities,
(ii) the MTM of credit derivatives, (iii) the MTM of Committed Preferred Trust
Securities, and the MTM of other than temporarily impaired investments, but
including the after-tax effect of any expected losses on credit

 

3

--------------------------------------------------------------------------------


 

derivatives and investments, as determined by the Company, consistent, as
applicable, with its determination of net income from time to time under IFRS.

 

w.                                    “Operating Earnings per share” means, as
of a particular date, Operating Earnings for the first four completed calendar
quarters ended on or prior to such date, divided by the number of shares of FSA
Stock outstanding (excluding treasury shares other than those owned to hedge
obligations under the Company’s Deferred Compensation Plan(s) or Supplemental
Executive Retirement Plan(s)) on such date.

 

x.                                        “Participant” means any employee of
the Company selected for participation in the Plan by the Committee (as a
recipient of Performance Shares, Dexia Restricted Stock or Performance Share
Units).

 

y.                                      “Performance Cycle” means a time period
of at least 12 months, ending on December 31, specified by the Committee at the
time a grant of Performance Shares is made, during which the performance of the
Company, a Subsidiary or a Division will be measured.

 

z.                                        “Performance Objectives” means the
objective goals set by the Committee with respect, but not limited, to: 
(i) growth in Adjusted Book Value per share; (ii) growth in Book Value per
share; (iii) earnings per share of FSA Stock or Dexia Stock, (iv) pre-tax
profits, (v) net earnings or net worth, (vi) absolute and/or relative return on
equity or assets, or (vii) any combination of the foregoing.  Performance
Objectives may be in respect of the performance of the Company and its
Subsidiaries (which may be on a consolidated basis), a Subsidiary or a Division.

 

aa.                                 “Performance Shares” means Performance
Shares granted to a Participant under Section 5.

 

bb.                               “Performance Share Units” means Performance
Share Units granted to a Participant under Section 7, consisting of Performance
Shares and Dexia Restricted Stock.

 

cc.                                 “Qualified Change in Control” means a Change
in Control that is also a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the Company’s assets,
within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

dd.                               “Qualified Disability” means a Disability that
is also a disability within the meaning of Section 409A(a)(2)(C) of the Code. 
An individual is generally considered disabled within the meaning of
Section 409A(a)(2)(C) of the Code if individual (i) is unable to engage in any
substantially gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
twelve months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.  An individual will be deemed to have a Qualified Disability if
determined to be disabled in accordance with a disability insurance program that
applies a definition of disability that complies with the requirements of
Section 409A(a)(2)(C) of the Code or if determined to be totally disabled by the
Social Security Administration.

 

ee.                                 “Retirement” means early retirement (at or
after age 55 with 5 Years of Service) or normal retirement (after age 60 with 5
Years of Service) from active employment with the Company, or as otherwise
determined by the Committee.

 

4

--------------------------------------------------------------------------------


 

ff.                                    “ROE” means, in respect of any
Performance Cycle, the average of:

 

(i)                                    the discount rate (expressed as an annual
percentage rate) such that (a) the Adjusted Book Value per share of FSA Stock on
the last day of the Performance Cycle and the dividends paid per share during
such Performance Cycle, each discounted at such discount rate to the first day
of such Performance Cycle, equals (b) the Adjusted Book Value per share of FSA
Stock on the first day of such Performance Cycle; and

 

(ii)                                 the discount rate (expressed as an annual
percentage rate) such that (a) the Book Value per share of FSA Stock on the last
day of the Performance Cycle and the dividends paid per share during such
Performance Cycle, each discounted at such discount rate to the first day of
such Performance Cycle, equals (b) the Book Value per share of FSA Stock on the
first day of such Performance Cycle.

 

gg.                               “Subsidiary” means any corporation (other than
the Company) that is a “subsidiary corporation” with respect to the Company
under Section 424(f) of the Code.  In the event that after the date hereof the
Company becomes a “subsidiary corporation” of another company, the provisions
hereof applicable to Subsidiaries shall, unless otherwise determined by the
Committee, also be applicable to such other company if it is a “parent
corporation” with respect to the Company under Section 424(e) of the Code.

 

hh.                               “Years of Service” shall mean “Years of
Service for Vesting” as defined under the Financial Security Assurance Inc.
Money Purchase Pension Plan, as amended from time to time.

 

Section 2.  Administration.

 

The Plan shall be administered by a Committee of not less than two persons, who
shall be members of and appointed by the Board and serve at the pleasure of the
Board, unless otherwise determined by the Board, and who shall be Disinterested
Persons so long as the FSA Stock is registered pursuant to Section 12 of the
Act.  Unless otherwise determined by the Board, the Human Resources Committee of
the Board shall serve as the Committee.

 

The Committee shall have the power and authority to grant to Participants,
pursuant to the terms of the Plan:  (a) Performance Shares, (b) Dexia Restricted
Stock and (c) Performance Share Units.

 

In particular, the Committee shall have the authority:

 

(i)                                     to select the officers and other key
employees of the Company to whom Performance Shares, Dexia Restricted Stock
and/or Performance Share Units may from time to time be granted hereunder;

 

(ii)                                  to determine whether and to what extent
Performance Shares, Dexia Restricted Stock or Performance Share Units, or a
combination of any of the foregoing, are to be granted hereunder;

 

(iii)                               to determine the number of shares of FSA
Stock or Dexia Stock to be covered by each such award granted hereunder;

 

(iv)                              to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any award granted hereunder
(including, but not limited to, any vesting requirements or

 

5

--------------------------------------------------------------------------------


 

other restrictions or performance criteria relating to any Performance Shares,
Dexia Restricted Stock or Performance Share Units awarded hereunder and/or any
shares of FSA Stock or Dexia Stock relating thereto);

 

(v)                                 to determine whether, and to what extent any
one or more specified Performance Objectives, relating to an award of
Performance Shares under the Plan, have been met by the Company over any one
Performance Cycle; and

 

(vi)                              to determine whether, to what extent and under
what circumstances FSA Stock, Dexia Stock and other amounts otherwise payable
with respect to an award under the Plan shall be deferred either automatically
or at the election of the Participant.

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret provisions of the Plan and any
award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan.  Without limiting the
generality of the foregoing, the Committee may (subject to such considerations
as may arise under Section 16 of the Act, or under other corporate, securities
and tax laws) take any steps it deems appropriate, that are not materially
substantive and are not inconsistent with the purposes and intent of the Plan,
to take into account the provisions of Section 162(m) of the Code, and the
Committee may take any steps it deems appropriate (including amending the terms
or imposing further conditions on any award issued under the Plan), that are not
inconsistent with the purposes and intent of the Plan, to take into account any
proposed or existing legislation or regulations (whether U.S. federal, state, or
local or foreign), or to obtain or maintain favorable taxation, exchange control
or securities regulatory treatment for the Company or a Participant.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding, in the absence of bad faith or manifest error, on all
persons (including, without limitation, any interpretations of the Plan),
including the Company and Participants, and otherwise entitled to the maximum
deference permitted by law.

 

To the maximum extent permitted by law, the Committee and the members thereof
shall be indemnified by the Company for all action and inaction by each of them
in connection with the administration of the Plan or otherwise in connection
with the Plan.

 

Section 3.  FSA Stock Subject to Plan.

 

The total number of shares of FSA Stock reserved and available for distribution
under the Plan shall be 3,300,000; such shares may consist, in whole or in part,
of authorized and unissued shares, treasury shares, re-acquired shares, or
shares purchased by a grantor trust as provided for in Section 5.

 

If any shares of FSA Stock issuable pursuant to any Performance Share or
Performance Share Unit award granted hereunder cease to be issuable thereunder,
shall be paid in cash or such award otherwise terminates, such shares shall
again be available for distribution in connection with future awards under the
Plan.

 

The Plan contemplates, but does not require, that the Committee will award
Performance Share Units each year in a number equal to approximately 1% of the
number of issued and outstanding shares of FSA Stock.  The aggregate number of
shares of FSA Stock reserved for issuance under the Plan and the number of
shares of FSA Stock issuable pursuant to outstanding Performance Shares shall be
appropriately adjusted by the Committee in the event of any increase or decrease
in the number of outstanding shares of FSA Stock resulting from payment of an
FSA Stock dividend on FSA Stock, a

 

6

--------------------------------------------------------------------------------


 

subdivision or combination of shares of FSA Stock, a reclassification of FSA
Stock, a recapitalization involving the Company or in the event of a merger or
consolidation in which the Company shall be the surviving corporation.

 

Section 4.  Eligibility.

 

Officers and other employees of the Company (but not any person who serves only
as a director) who are responsible for or contribute to the management, growth
and/or profitability of the business of the Company are eligible to be granted
Performance Shares, Dexia Restricted Stock and/or Performance Share Units under
the Plan.  The Participants under the Plan shall be selected from time to time
by the Committee, in its sole discretion, from among those eligible, and the
Committee shall determine, in its sole discretion, the number of shares covered
by each award.

 

Section 5.  Performance Shares.

 

(a)                                  Administration and Awards.  The Committee,
in its discretion, may grant Performance Shares to one or more Participants. 
The terms and conditions of any grant of Performance Shares shall be set forth
in a written agreement between the Company and the Participant.  Performance
Shares shall be denominated in shares of FSA Stock and, contingent upon the
attainment of specified Performance Objectives within one or more Performance
Cycles and, subject to the Company’s rights as set forth in paragraph (c) of
this Section 5, represent the right to receive a distribution of FSA Stock
and/or payment of cash following the completion of each Performance Cycle, as
provided in paragraph (b) of this Section 5.  The Committee shall determine the
extent to which any one or more Performance Objectives have been achieved by the
Company in the applicable Performance Cycle.  In the absence of bad faith or
manifest error, the Committee’s determination shall be final and binding upon a
Participant.

 

Performance Shares may be granted to a Participant prior to or during a
Performance Cycle, but distributions and payments with respect thereto may only
be made following the completion of the Performance Cycle, except as otherwise
provided in paragraph (e) of this Section 5 following a Change in Control.  The
number of Performance Shares subject to an award shall be allocated among the
Performance Cycle(s) covered by such award in such manner as the Committee shall
determine.  The written agreement evidencing the award of Performance Shares
shall specify the number of Performance Shares subject to the award, the number
and duration of the Performance Cycles to which those Performance Shares relate,
the Performance Objectives, the identification of the Performance
Cycle(s) within which such Performance Objectives must be satisfied, the number
of Performance Shares allocated to each such Performance Cycle, and the vesting
provisions with respect to such Performance Shares (i.e., the date or, if
vesting is on an installment basis, the dates after which the Participant shall
have indefeasible right to the distribution and/or payment described in
paragraph (b) of this Section 5, if any, with respect to certain or all
Performance Shares subject to the award), subject to the limitations thereon
described below.  The number of Performance Shares allocated to a Performance
Cycle under any award of Performance Shares to a Participant shall not exceed
100,000.  Unless otherwise specified by the Committee at the time of award, the
Performance Objective for each Performance Cycle shall be the ROE during such
Performance Cycle.

 

If any change shall occur in or affect the FSA Stock or Performance Shares on
account of any increase or decrease in the number of outstanding shares of FSA
Stock resulting from payment of a stock dividend on FSA Stock, a subdivision or
combination of shares of FSA Stock, a reclassification of FSA Stock, a
recapitalization involving the Company or in the event of a merger or
consolidation in which the Company shall be the surviving corporation, the
Committee shall make such adjustments, if any, that it deems necessary in the
number of shares of FSA Stock allocated to awards of Performance Shares then
outstanding to reflect such change.  In the event of an Internal Reorganization
(providing for a new

 

7

--------------------------------------------------------------------------------


 

holding company for the FSA group of companies), (i) the Committee shall make
such adjustments to then outstanding Performance Shares (including Performance
Shares underlying outstanding Performance Share Units) as it shall deem
appropriate to reflect such Internal Reorganization so that the holders of
outstanding Performance Shares are compensated based upon the overall
performance of the reconstituted FSA group of companies, including, without
limitation, adjusting the number of shares of FSA Stock allocated to such
Performance Shares and adjusting the Performance Objectives or manner of
calculating the Performance Objectives in respect of such Performance Shares;
and (ii) the term “Company” shall be deemed to refer to such new holding company
and the term “FSA Stock” shall be deemed to refer to the securities of such new
holding company for all purposes of the Plan.

 

To reflect a change in, or a change in the application by the Company of, tax
laws or regulations or accounting principles (including, without limitation, by
reason of any error in applying such laws, regulations or principles), the
Committee shall make such adjustments in the Performance Objectives set forth in
all outstanding awards of Performance Shares in respect of Performance Cycles
not then completed so as to reflect such change to preserve the value of the
Performance Shares consistent with the intent and the purpose of the Plan,
provided the Company’s independent auditors shall have determined that such
adjustments shall not result in the Company’s loss of deductibility under
Section 162(m) with respect to Participants whose compensation is, in the
reasonable belief of the Committee, subject thereto.  Further, with respect to a
Participant, the deductibility of whose award of Performance Shares will not, in
the reasonable belief of the Committee, be subject to Section 162(m) of the
Code, the Committee may, in its discretion and independent of any determination
made by the Company’s independent auditors, adjust the Performance
Objective(s) in respect of Performance Cycles not then completed so as to
reflect a change in, or a change in the application by the Company of, tax laws
or regulations or accounting principles (including, without limitation, by
reason of any error in applying such laws, regulations or principles) to
preserve the value of the Performance Shares consistent with the intent and the
purpose of the Plan.

 

Any adjustment of Performance Objectives or the manner of calculating
Performance Objectives after the grant of a Performance Share shall be made in
accordance with the requirements of Section 409A of the Code to avoid taxation
under Section 409A(a)(1) of the Code.

 

Performance Shares shall be vested at such time or times as determined by the
Committee (taking into account, without limitation, Section 16 of the Act) at
the date of award, provided that acceleration of vesting may be granted by the
Committee after the date of award, but in no event shall the Committee provide a
vesting schedule which would vest fewer Performance Shares in a Participant
through the completion of a particular Performance Cycle than the aggregate
number of Performance Shares allocated to such Performance Cycle and all
Performance Cycles included in such award which have been previously completed. 
If the Committee provides, in its discretion, that any award is vested only in
installments, the Committee may waive such installment vesting provisions at any
time.

 

Upon termination of a Participant’s employment by the Company without Cause and
upon Retirement, unvested Performance Shares shall vest pro-rata in proportion
to the percentage of the Performance Cycle for such Performance Shares during
which the Participant was employed by the Company.  In addition, all unvested
Performance Shares shall vest (i) upon death or Disability while employed by the
Company and (ii) as set forth in paragraph (e) of this Section 5 in the event of
a Change in Control.  Except as provided above, Performance Shares not vested on
the date of termination of employment shall be forfeited.

 

(b)                                 Distributions and Payments on Completion of
Performance Cycle.  In furtherance of an election discussed in paragraph (c) of
this Section 5, distributions of shares of FSA Stock and/or payments of cash
with respect to Performance Shares allocated to a particular Performance Cycle

 

8

--------------------------------------------------------------------------------


 

covered by an award shall be made to the Participant within one hundred twenty
(120) days after the completion of such Performance Cycle in accordance with the
Committee’s determination of the achievement of the applicable Performance
Objectives, except to the extent deferred under the Financial Security Assurance
Holdings Ltd. 2004 Deferred Compensation Plan, as amended from time to time. 
Provided a Participant who has been granted a Performance Shares award shall
have been employed by the Company through the date on which a particular
Performance Cycle shall have been completed, or such Participant’s employment
with the Company shall have been terminated prior thereto by reason of death or
Disability, or such Participant’s Performance Shares award is otherwise vested
pursuant to paragraph (a) of this Section 5, such Participant shall be entitled
to receive with respect to each such award:

 

(i)                                     a number of shares of FSA Stock to be
determined in accordance with the following formula:

 

a x b = c ; or

 

(ii)                                  a cash payment in an amount to be
determined in accordance with the following formula:

 

a x b x d = e; or

 

(iii)                               a combination of FSA Stock and cash in the
amounts determined in accordance with the formulae set forth in clauses (i) and
(ii) above, provided, however, that, in such event, in each such formula a shall
be multiplied by the percentage that represents the portion of the Performance
Shares allocated to such Performance Cycle to be paid in FSA Stock or cash, as
the case may be;

 

where:

 

a =                the number of Performance Shares granted in such award
allocated to the applicable Performance Cycle;

 

b =                a percentage (which may be more than 100%), which represents
the extent to which the Performance Objectives set forth in such award have been
achieved by the Company in the applicable Performance Cycle; specifically,
unless otherwise specified by the Committee at the time of award, the ROE
calculated for each Performance Cycle will determine such percentage according
to the following table:

 

Performance

 

Percentage of Performance

Cycle ROE

 

Objective Achieved

19% or higher

 

200%

16%

 

150%

13%

 

100%

10%

 

50%

7%

 

0%

 

All points in between will be interpolated using the straight line method.

 

c =                 the number of shares of FSA Stock to be distributed to a
Participant at the end of the applicable Performance Cycle pursuant to such
award;

 

9

--------------------------------------------------------------------------------

 

d =                the Fair Market Value of a share of FSA Stock as of the last
day of the applicable Performance Cycle or such other date as the Committee
shall specify in such award; and

 

e =                 the amount of the cash to be paid to the Participant at the
end of the applicable Performance Cycle pursuant to such award.

 

(c)           Election to Receive Stock or Cash.  Subject to any deferral
election made pursuant to the terms and conditions of an agreement evidencing an
award hereunder, at a date determined by the Company and notified to each
Participant prior to the date on which a Performance Cycle shall be completed
with respect to a Participant’s award of Performance Shares, such Participant
may make an election to receive such Participant’s distribution, if any,
following completion of such Performance Cycle, in shares of FSA Stock and/or
cash.  Such election shall be made in writing and shall be delivered to the
Company’s Chief Financial Officer or General Counsel, or such other officer as
the Committee shall from time to time designate.  Notwithstanding any such
election, the Committee may in its sole and absolute discretion satisfy the
Company’s obligations to any Participant either by delivery of shares of FSA
Stock, subject to the availability of such FSA Stock under the Plan, or by
paying cash.  If the Participant shall fail to make a timely election, the
Committee shall have the sole discretion to deliver shares of FSA Stock and/or
pay cash to satisfy any such obligation.

 

In the event Participants elect to receive shares of FSA Stock in satisfaction
of the Company’s obligations under paragraph (b) of this Section 5 with respect
to the completion of a particular Performance Cycle, and the aggregate number of
shares of FSA Stock subject to such elections exceeds the maximum number of
shares of FSA Stock reserved and available for distribution under the Plan, the
Committee shall have the absolute and sole discretion to satisfy such
obligations by reducing the number of shares of FSA Stock subject to such
elections to that number which equals the maximum number of shares of FSA Stock
so reserved and available for distribution under the Plan.  In such event, the
Committee shall reduce the number of shares of FSA Stock pursuant to each
Participant’s election pro rata, based upon the number of shares of FSA Stock
otherwise issuable pursuant to such elections.  The Company shall satisfy the
obligations to such Participants, which remain unsatisfied following a
distribution made pursuant to the foregoing reduction, by paying cash to such
Participants in accordance with the formula, and within the time period, set
forth in paragraph (b) of this Section 5.

 

(d)           Change in Control.  In the event of a Change in Control, the
Committee shall make such adjustments, if any, to the Performance Objectives
and/or the method of calculating the Performance Objectives as it shall deem
necessary or appropriate to preserve the value of all Performance Shares then
unpaid consistent with the intent and the purpose of the Plan.  Any adjustment
of Performance Objectives or the method of calculating Performance Objectives
after the grant of a Performance Share shall be made in accordance with the
requirements of Section 409A of the Code to avoid taxation under
Section 409A(a)(1) of the Code.

 

If, after the occurrence of a Qualified Change in Control, a Participant’s
employment is terminated by the Company without Cause or such Participant shall
voluntarily terminate his or her employment for Good Reason, in either case
prior to the completion of a Performance Cycle in respect of any Performance
Shares awarded to the Participant, then (i) all of the Participant’s Performance
Shares outstanding at the date of the Change in Control and having Performance
Cycles which shall not have been completed prior to the date of termination of
employment (the “Operative Date”) shall become fully vested, and (ii) payment in
respect of such Performance Shares shall be made on the first regular payroll
payment date that is at least six months after the Operative Date (the
“Six-Month Period”).  The Committee shall value all such Performance Shares in
respect of Performance Cycles which shall not have been completed on or before
the Operative Date based upon the formulae set forth in paragraph (b)

 

10

--------------------------------------------------------------------------------


 

of this Section 5 except that b shall be equal to a percentage (the “Minimum
Percentage”) equal to (i) for all Performance Cycles that do not include at
least one completed year as of the Operative Date, 100%, and (ii) for all
Performance Cycles that include at least one completed year as of the Operative
Date, a percentage (which may be more than 100%), which represents the extent to
which the Performance Objectives set forth in such award have been achieved by
the Company in the applicable Performance Cycle assuming that the Company
achieved 100% of its Performance Objectives for each year not completed as of
the Operative Date.  In the case of any Performance Cycle completed during the
Six-Month Period, payment of any amount due shall be made in accordance with
paragraph (b) of this Section 5, provided that any incremental payment due
pursuant to the foregoing provisions of this paragraph (e) by reason of
application of the Minimum Percentage shall be payable at the end of the
Six-Month Period.

 

For purposes of this paragraph (d) of Section 5, a termination of employment
shall mean only a termination of employment that is also a “separation from
service” within the meaning of Section 409A of the Code to the extent so
required to avoid taxation under Section 409A(a)(1) of the Code.  A Participant
generally has a separation from service within the meaning of Section 409A of
the Code if the facts and circumstances indicate that the Company and the
Participant reasonably anticipate that no further services will be performed by
the Participant for the Company or any Affiliate or that the level of bona fide
services the Participant will perform for the Company and all Affiliates
(whether as an employee or as an independent contractor) will decrease to no
more than 20% of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services if the Participant has been
providing services for less than 36 months).  Notwithstanding the foregoing, the
employment relationship is treated as continuing while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period of
leave does not exceed six months, or if longer, so long as the individual
retains the right to reemployment with the Company or any Affiliate under an
applicable statute or contract.  When a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a period of at least six months and such impairment causes
the Participant to be unable to perform the duties of his or her position or any
substantially similar position, a 29-month maximum period of absence shall be
substituted for the six-month maximum period described in the preceding
sentence.  For purposes of the foregoing, the term “Affiliate” means any
corporation or other business entity that would be considered a single employer
with the Company pursuant to Sections 414(b) or 414(c) of the Code.

 

(e)           Holders of Performance Shares Not To Be Treated As Stockholders. 
Neither any Participant awarded Performance Shares hereunder, nor any person
entitled to exercise a Participant’s rights thereto in the event of death, shall
have any rights of a stockholder with respect to any share of FSA Stock subject
to such Participant’s award of Performance Shares, except to the extent that a
certificate for such shares shall have been issued as provided for herein.

 

(f)            Non-Transferability of Performance Shares.  No Performance Share
shall be transferable by a Participant, or otherwise subject to voluntary or
involuntary sale, pledge, anticipation, alienation, encumbrance, assignment,
garnishment or attachment, other than by will or by the laws of descent and
distribution.

 

11

--------------------------------------------------------------------------------


 

Section 6.  Dexia Restricted Stock.

 

(a)           Administration.  Shares of Dexia Restricted Stock may be issued
either alone or in addition to other awards granted under the Plan.  The
Committee shall determine the officers and key employees of the Company to whom,
and the time or times at which, grants of Dexia Restricted Stock will be made,
the number of shares to be awarded, the time or times within which such awards
may be subject to forfeiture, and all other conditions of the awards.  The
provisions of Dexia Restricted Stock awards need not be the same with respect to
each recipient.

 

(b)           Awards and Custody Arrangement.  Each award of shares of Dexia
Restricted Stock shall be evidenced by a written agreement, in such form as the
Committee shall from time to time approve, setting forth the terms and
conditions applicable to such award, including terms relating to the vesting,
restricted period and transfer restrictions applicable thereto.  The Participant
who is the prospective recipient of an award of Dexia Restricted Stock shall not
have any rights with respect to such award unless and until such recipient has
executed such written agreement evidencing the award and has delivered a fully
executed copy thereof to the Company, and has otherwise complied with the then
applicable terms and conditions.

 

The shares of Dexia Restricted Stock granted to a Participant shall be held in
custody during the Restricted Period applicable to such shares in a securities
account maintained by a custodian selected by the Company on behalf of the
Participant.  Upon grant of an award of shares of Dexia Restricted Stock (and
subject to the Participant’s execution and delivery of the related award
agreement), Dexia shall cause the custodian to be recorded as the record holder
of such shares in the records of Dexia’s transfer agent or in the records of
holders of Dexia Stock maintained by the Depositary Trust Company and the
custodian shall credit such shares to a notional account maintained for such
Participant in the books and records of the custodian.

 

In the event that Dexia determines that shares of Dexia Restricted Stock will be
evidenced by stock certificates, such stock certificates shall be registered in
the name of, and held in custody by, the custodian designated by the Company
until the Restricted Period with respect thereto shall have expired.  The
custodian shall credit such shares to a notional account maintained for such
Participant in the books and records of the custodian.

 

If and when the Restricted Period expires with respect to any shares of Dexia
Restricted Stock, Dexia shall cause the Participant to be substituted for the
custodian as the record holder of such shares in the records of Dexia’s transfer
agent or in the records of holders of Dexia Stock maintained by the Depositary
Trust Company and the custodian shall make a corresponding reduction to the
number of shares credited to such Participant’s notional account in the books
and records of the custodian.  Alternatively, any shares of Dexia Restricted
Stock that have been certificated in the name of the custodian shall be
cancelled upon the expiration of the related Restricted Period and shall be
reissued in the name of, and delivered to, the Participant and the shares
evidenced by such stock certificates shall be recorded in the name of such
Participant in Dexia’s share registry.

 

(c)           Restrictions and Conditions.  The shares of Dexia Restricted Stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

 

(i)            Subject to the provisions of the Plan and the award agreements,
during a period set by the Committee commencing with the grant date of such
award and ending on such date or dates established by the Committee, which date
or dates shall not be less than six months following the expiration of the
Forfeiture Period applicable to any such shares of Restricted Dexia Stock (the
“Restricted Period”), the Participant shall not be permitted voluntarily or

 

12

--------------------------------------------------------------------------------


 

involuntarily to sell, transfer, pledge, anticipate, alienate, encumber or
assign shares of Dexia Restricted Stock awarded under the Plan (or have such
shares attached or garnished); provided that the Restricted Period for any
shares of Dexia Restricted Stock that are automatically sold to the Company or
Dexia to satisfy withholding tax requirements in accordance with paragraph
(e) of this Section 6 shall expire at the time of such sale.

 

(ii)           Except as otherwise provided in paragraph (c) of this Section 6,
the recipient shall have, in respect of the shares of Dexia Restricted Stock,
all of the rights of a stockholder of Dexia, including the right to vote the
shares and the right to receive any cash dividends, provided that any stock
dividends paid, or proceeds of stock splits, shall remain Dexia Restricted Stock
subject to the same custody arrangement, vesting provisions and Restricted
Period applicable to the Dexia Restricted Stock in respect of which such stock
dividend was paid or stock split was made.  The Committee may, in its sole
discretion, at the time of an award, defer the payment of any cash dividends
otherwise payable until a time specified in the award agreement or a date
following (A) the recipient’s separation from service within the meaning of
Section 409A of the Code, (B) the recipient’s death, (C) the recipient’s
Qualified Disability or (D) a Qualified Change in Control.

 

(iii)          The shares of Dexia Restricted Stock shall be vested at such time
or times as determined by the Committee at the date of award, provided that
acceleration of vesting may be granted by the Committee after the date of
award.  The period from the date of grant of any shares of Dexia Restricted
Stock to the date such shares are scheduled to become vested (without regard to
the acceleration of the vesting of such shares pursuant to paragraph (c)(v),
(vi) or (vii) of this Section 6 or otherwise) shall be referred to as the
“Normal Vesting Period” and the period from the date of grant of any such shares
of Dexia Restricted Stock to the date of vesting of such shares (including the
vesting of any such shares pursuant to paragraph (c)(v), (vi) or (vii) of this
Section 6) shall be referred to as the “Forfeiture Period.”  If the Committee
provides, in its discretion at the time of award, that any award is vested only
in installments, the Committee may waive such installment vesting provisions at
any time.

 

(iv)          Upon termination of employment for any reason during the Normal
Vesting Period, (A) all shares of Dexia Restricted Stock still unvested shall be
forfeited by the Participant, subject to the provisions of the award agreement
and paragraphs (c)(v), (vi) and (vii) of this Section 6, and (B) shares of
vested Dexia Restricted Stock shall be delivered to the Participant upon the
conclusion of the applicable Restricted Period in accordance with this paragraph
(c).

 

(v)           Upon termination of a Participant’s employment by the Company
without Cause, unless the Committee shall otherwise determine at the time of
award, a portion of the shares of Dexia Restricted Stock subject to such award
that have not become vested prior to the date of such termination shall vest as
of such date, such portion to equal the ratio of (A) the number of days in the
Normal Vesting Period applicable to such shares that have elapsed as of the date
of termination, over (B) the total number of days in such Normal Vesting Period.

 

(vi)          Upon becoming eligible for Retirement at age 55 with 5 Years of
Service (a Participant’s “Retirement Eligibility Date”), unless the Committee
shall otherwise determine at the time of award, a portion of the shares of Dexia
Restricted Stock subject to such award that have not become vested prior to such
Participant’s Retirement Eligibility Date shall vest as of such date, such
portion to equal the ratio of (A) the number of days in the Normal Vesting
Period applicable to such shares that have elapsed as of the Retirement
Eligibility Date, over (B) the total number of days in such Normal Vesting
Period.  The shares of Dexia Restricted Stock

 

13

--------------------------------------------------------------------------------


 

subject to such award that are still unvested following the Participant’s
Retirement Eligibility Date shall vest in equal installments as of the last day
of each of the Company’s fiscal quarters ending during the remaining term of the
applicable Normal Vesting Period, provided that, in the case of each such
installment, the Participant remains employed by the Company until the
applicable vesting date.

 

(vii)         All unvested Dexia Restricted Stock granted to a Participant shall
vest (A) upon the death or Disability of such Participant while employed by the
Company or (B) to the same extent that Performance Shares vest, in the event of
a Change in Control while such Participant is employed by the Company.

 

(d)           Election to Sell Stock.  At a date determined by the Company and
notified to each Participant prior to the date on which the Restricted Period
shall be completed with respect to vested shares of Dexia Restricted Stock
granted to a Participant, such Participant may make an election to sell to the
Company all or a portion of the vested shares, if any, that such Participant
would be entitled to receive following completion of such Restricted Period. 
Such election shall be made in writing and shall be delivered to the Company’s
Chief Financial Officer or General Counsel, or such other officer as the
Committee shall from time to time designate.  Notwithstanding any election to
sell, the Committee, in its sole and absolute discretion, may refuse to purchase
shares of Dexia Stock from a Participant.  If the Participant shall fail to make
a timely election to sell any vested shares of Dexia Stock, the Committee, in
its sole discretion, may nonetheless purchase shares of Dexia Stock offered to
it for sale by the Participant.

 

Any Dexia Stock purchased by the Company pursuant to this paragraph (d) shall be
purchased at the Fair Market Value of Dexia Stock as of the last day of the
Restricted Period (or if such day is not a trading day for Dexia Stock, then the
first succeeding trading day for Dexia Stock).  Distribution of shares of Dexia
Stock and/or payments of cash with respect to Dexia Stock purchased by the
Company shall be made to the Participant promptly after expiration of the
applicable Restricted Period.

 

(e)           Tax Withholding.  In accordance with Section 11(d), each
Participant shall automatically sell to the Company a number of whole and/or
fractional shares of Dexia Stock in order to satisfy the minimum withholding
requirement for all applicable national, state and local income, excise and
employment taxes that may become due and payable in respect of any award of
Dexia Stock, the expiration of the Forfeiture Period in respect thereof or
otherwise in connection therewith; provided that the Participant may elect to
satisfy any such withholding requirement by the delivery of cash.  Such election
must be made in writing and delivered to the Company’s Chief Financial Officer
or General Counsel or such other officer as the Committee shall from time to
time designate no later than thirty (30) days prior to the date of any such
withholding requirement.  Any shares of Dexia Stock sold to the Company pursuant
to this paragraph  (e) shall be valued at their Fair Market Value on the date of
the applicable withholding requirement or the date of the applicable
withholding, as determined by the Company (or if such day is not a trading day
for Dexia Stock, then the first succeeding trading day for Dexia Stock).

 

(f)            Dexia Stock Ceases to be Outstanding.  If, as a result of any
merger, reorganization or other business combination or any other event or
occurrence (a “Realization Event”), Dexia Stock is converted or exchanged for
cash, shares or other consideration (the “Realization Consideration”), each
share of Dexia Restricted Stock outstanding immediately prior to such
Realization Event shall be converted into the Realization Consideration at the
same time and on the same terms as applicable to Dexia Stock in general and
shall be subject to the terms and conditions of Section 6(c) applicable to the
Dexia Restricted Stock for which the Realization Consideration was paid,
including the timing of payment, transfer and forfeiture provisions applicable
with respect to the remaining term of the

 

14

--------------------------------------------------------------------------------


 

 applicable Restricted Period and the Forfeiture Period, unless, in any such
case, waived by the Committee in its sole discretion, subject to the following
terms of this Section 6(f).  To the extent that the Realization Consideration
consists of shares, the provisions hereof applicable to Dexia Restricted Stock
shall apply to such shares as if such shares were Dexia Restricted Stock.  To
the extent that the Realization Consideration consists of cash (the “Restricted
Cash Amount”), such Restricted Cash Amount shall be paid to Participants on the
first regular payroll payment date that is at least six months after the end of
the Normal Vesting Period applicable to the Dexia Restricted Stock for which the
Restricted Cash Amount was substituted, or at such other time or times as the
Committee shall determine consistent with the requirements of Section 409A of
the Code to avoid taxation under Section 409A(a)(1) of the Code.  Such
Restricted Cash Amount shall be converted into U.S. dollars using the noon
buying rate published by the Federal Reserve Bank of New York for the date of
receipt of such cash (or if such rate is no longer published, such other rate as
the Committee shall approve) and credited with a rate of return equal to the
Company’s ROE from the date of conversion into cash until the date of payment. 
The Company’s obligation to pay the Restricted Cash Amount, along with any
deemed earnings or losses thereon, shall be an unfunded contractual obligation
that will be satisfied out of the Company’s general assets.  Participants shall
have only the rights of a general unsecured creditor of the Company with respect
to such amounts.  For purposes of the foregoing, ROE means, in respect of any
period, the average of:

 

(i)            the discount rate (expressed as an annual percentage rate) such
that (a) the Adjusted Book Value per share of FSA Stock on the last day of the
last calendar quarter in such period, and the dividends paid per share during
such period, each discounted at such discount rate to the first day of the first
calendar quarter in such period, equals (b) the Adjusted Book Value per share of
FSA Stock on the first day of the first calendar quarter in such period; and

 

(ii)           the discount rate (expressed as an annual percentage rate) such
that (a) the Book Value per share of FSA Stock on the last day of the last
calendar quarter in such period, and the dividends paid per share during such
period, each discounted at such discount rate to the first day of the first
calendar quarter in such period, equals (b) the Book Value per share of FSA
Stock on the first day of the first calendar quarter in such period.

 

Section 7.  Performance Share Units.

 

(a)           Administration.  Performance Share Units may be issued either
alone or in addition to other awards granted under the Plan.  The Committee
shall determine the officers and key employees of the Company to whom, and the
time or times at which, grants of Performance Share Units will be made, the
number of Performance Shares and shares of Dexia Restricted Stock to be
represented by each Performance Share Unit, and all other conditions of the
awards.  The provisions of awards of Performance Share Units need not be the
same with respect to each recipient.

 

(b)           Awards.  The prospective recipient of an award of Performance
Share Units shall not have any rights with respect to such award, unless and
until such recipient has executed an agreement evidencing the Performance Share
award and Dexia Restricted Stock award comprising such Performance Share Units,
and has delivered fully executed copies thereof to the Company, and has
otherwise complied with the then applicable terms and conditions.  Unless
otherwise specified by the Committee at the time of award, each award of
Performance Share Units shall be comprised of (i) a number of Performance Shares
equal to 90% of the number of Performance Share Units and (ii) a number of
shares of Dexia Restricted Stock equal to (A) the product of (x) 10% of the
number of Performance Share Units times (y) the Fair Market Value of one share
of FSA Stock determined as of December 31 of

 

15

--------------------------------------------------------------------------------


 

the year immediately preceding the year in which the award is made divided by
(B) the Fair Market Value of one share of Dexia Stock determined as of the day
preceding the date of the award.

 

Section 8.  Transfer, Leave of Absence, etc.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

a.                                      a transfer of an employee from the
Company to a Subsidiary, or from a Subsidiary to the Company, or from one
Subsidiary to another; or

 

b.                                     a leave of absence, approved in writing
by the Committee, for military service or sickness, or for any other purpose
approved by the Company if the period of such leave does not exceed ninety (90)
days (or such longer period as the Committee may approve in its sole discretion
consistent with the requirements of Section 409A of the Code).

 

Section 9.  Amendments and Termination.

 

The Board may amend, alter, or discontinue the Plan (or any portion thereof),
but no amendment, alteration or discontinuation shall be made which would impair
the rights of any recipient with respect to any award of Performance Shares,
Dexia Restricted Stock or Performance Share Units theretofore granted, without
the recipient’s consent; provided that the Board may not make any amendment to
the Plan that would, if such amendment were not approved by the holders of FSA
Stock, cause the Plan to fail to comply with (a) Section 16 of the Act (or
Rule 16b-3 under the Act), or (b) any other requirement of applicable law or
regulation, unless and until the approval of the holders of FSA Stock is
obtained.

 

The Committee may amend the terms of any award or option theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without his or her consent.

 

Notwithstanding the foregoing, the Board may amend the Plan or the terms of any
award thereunder to preserve the favorable tax treatment of the awards and
benefits provided under the Plan.

 

Section 10.   Compliance with Code Section 409A.

 

Notwithstanding any other provision of the Plan to the contrary, the terms of
the Plan and any award thereunder shall be construed or deemed to be amended as
necessary to comply with the requirements of Section 409A of the Code to avoid
taxation under Section 409A(a)(1) of the Code.  The Committee, in its sole
discretion, shall determine the requirements of 409A of the Code applicable to
the Plan and shall interpret the terms of the Plan consistently therewith. 
Under no circumstances, however, shall the Company have any liability to any
person for any taxes, penalties or interest due on amounts paid or payable
pursuant to the Plan, including any taxes, penalties or interest imposed under
Section 409A(a)(1) of the Code.

 

Section 11.  General Provisions.

 

a.             All certificates for shares of FSA Stock delivered under the Plan
pursuant to any award of Performance Shares or Performance Share Units, and all
certificates for shares of Dexia Stock delivered under the Plan pursuant to any
award of Dexia Restricted Stock or Performance Share Units, shall be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the FSA Stock or Dexia
Stock, as the case may be, is then listed, and any applicable Federal, state or
foreign securities law, and the Committee may cause a legend or legends to

 

16

--------------------------------------------------------------------------------


 

be put on any such certificates to make appropriate reference to such
restrictions.  The foregoing provisions of this paragraph applicable to FSA
Stock and Dexia Stock shall not be effective if and to the extent that the
shares of FSA Stock or Dexia Stock delivered under the Plan are covered by an
effective and current registration statement under the Securities Act of 1933,
as amended, such that application of such provisions is no longer required, or
if and so long as the Committee otherwise determines that such application is no
longer required.

 

b.             Subject to paragraph (d) below, recipients of Dexia Restricted
Stock or FSA Stock in respect of Performance Shares under the Plan are not
required to make any payment or provide consideration other than the rendering
of past services and/or the commitment to render and rendering of future
services.

 

c.             Nothing contained in the Plan shall prevent the Board of
Directors from adopting other or additional compensation arrangements, subject
to stockholder approval if such approval is required; and such arrangements may
be either generally applicable or applicable only in specific cases.  The
adoption of the Plan shall not confer upon any employee of the Company or any
Subsidiary any right to continued employment with the Company, nor shall it
interfere in any way with the right of the Company to terminate the employment
of any of its employees at any time.

 

d.             Each Participant shall, no later than the date as of which the
value of an award first becomes includible in the gross income of the
Participant for national, state or local income tax purposes, pay to the Company
or make arrangements satisfactory to the Committee regarding payment of any
national, state or local taxes of any kind required by law to be withheld with
respect to the award; provided, however, that such tax withholding requirement
may be met by the withholding or sale to the Company of shares of FSA Stock or
Dexia Stock otherwise deliverable to or vested in the Participant, pursuant to
procedures approved by the Committee.  The obligations of the Company under the
Plan shall be conditional on such payment or arrangements and the Company shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.

 

e.             At the time of grant, the Committee may provide in connection
with any grant made under the Plan that the shares of FSA Stock or Dexia Stock
received as a result of such grant shall be subject to a right of first refusal,
pursuant to which the Participant shall be required to offer to the Company any
shares that the Participant wishes to sell, with the price being the then Fair
Market Value of the FSA Stock or Dexia Stock, as the case may be, subject to
such other terms and conditions as the Committee may specify at the time of
grant.

 

f.              Notwithstanding any other provision of the Plan, if the
Committee determines that an individual entitled to take action or receive
payments hereunder is an infant or incompetent by reason of physical or mental
disability, it may permit such action to be made by or cause such payments to be
made to a legal guardian, custodian or comparable party, without any further
responsibility with respect thereto under the Plan.

 

g.             THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.

 

Section 12.  Effective Date of Plan.

 

The Plan was originally effective on the date it was approved by a vote of the
holders of a majority of the total outstanding Stock.  The amendment and
restatement of the Plan, as set forth in this Plan document, is effective May
21, 2008.

 

17

--------------------------------------------------------------------------------


 

Section 13.  Term of Plan.

 

No award of Performance Shares, Dexia Restricted Stock or Performance Share
Units shall be granted pursuant to the Plan on or after the tenth anniversary of
the date of the most recent stockholder approval of the Plan, but awards
theretofore granted may extend beyond that date.

 

18

--------------------------------------------------------------------------------
